Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 13-19, 21-22, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0337029 to Yi et al. (hereinafter Yi) in view of US Pub. 2020/0296758 to Li et al. (hereinafter Li).

In regard claim 1, Yi teaches or discloses a method of wireless communication at a base station (see Fig. 3), comprising:
transmitting, to a user equipment (UE), a physical downlink control channel (PDCCH) (see Fig. 3, paragraphs [0244], and [0305], a base station may transmit DCI/control signaling via PDCCH) including a cross carrier schedule, the PDCCH comprising downlink control information (DCI) configured to schedule an uplink transmission or a downlink transmission (see Fig. 3, paragraph [0224], a DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports), request for SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/ reception timing, HARQ feedback timing, etc.), etc.), the DCI including at least one frequency domain resource allocation (FDRA) field indicating resource blocks (RBs) for the uplink transmission or the downlink transmission on more than one cell (see paragraphs [0244], [0310], and [0311], the information in the DCI formats for downlink scheduling may comprise at least one of: identifier of a DCI format (e.g., a downlink scheduling assignment or an uplink grant); carrier indicator; RB allocation; time resource allocation; bandwidth part indicator; HARQ process number; rate matching indication, one or more MCS; one or more NDI; one or more RV; MIMO related information; Downlink assignment index (DAI); TPC for PUCCH; SRS request; and padding if necessary); and 
communicating with the UE based on the cross carrier schedule configured by the DCI (see Fig. 3, paragraphs [0224], and [0305], a base station may transmit DCI/control signaling via PDCCH. A DCI may comprise downlink and/or uplink scheduling information). 
Yi may not explicitly teach or disclose frequency domain resource allocation (FDRA) and the cross carrier schedule.
However, Li teaches or discloses frequency domain resource allocation (FDRA) and the cross carrier schedule (see paragraphs [0023], [0024], [0063], [0075], cross-carrier scheduling. The uplink scheduling DCI may include a frequency domain resource allocation indication, used to indicate a frequency domain resource that is allocated by the base station to the UE in an uplink BWP).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify monitoring downlink control information supporting multiple services of Yi by including frequency domain resource allocation (FDRA) and the cross carrier schedule suggested by Li. This modification would provide to determine scheduling information of a second BWP read on paragraph [0004].

In regard claims 2, 15, and 26, Yi teaches or discloses the method of claim 1, wherein the more than one cell comprises a secondary cell (SCell) (see paragraph [0196], a base station may comprise many sectors for example: 1-4, or 6 sectors. A base station may comprise many cells, for example, ranging from 1 to 50 cells or more. A cell may be categorized, for example, as a primary cell or secondary cell), and wherein the configuring the PDCCH comprises:
scheduling a physical downlink shared channel (PDSCH) or a physical uplink shared channel (PUSCH) (see paragraphs [00116], and [0118]) for a primary secondary cell (PSCell) using the DCI of the PDCCH of the SCell (see paragraphs [0116], [0126], and [0244]).

In regard claims 3, 16, and 27, Yi teaches or discloses the method of claim 1, wherein the more than one cell comprises a primary secondary cell (PSCell) or a secondary cell (SCell) (see paragraphs [0116], [0126], and [0196], a base station may comprise many sectors for example: 1-4, or 6 sectors. A base station may comprise many cells, for example, ranging from 1 to 50 cells or more. A cell may be categorized, for example, as a primary cell or secondary cell), and wherein the configuring the PDCCH comprises:
scheduling a physical downlink shared channel (PDSCH) on multiple cells using the DCI of the PDCCH of the PSCell (see paragraphs [0306], [0310], and [0363]),  or
scheduling the PDSCH on multiple cells using the DCI of the PDCCH of the SCell (see paragraphs [0306], [0310], and [0363]).

In regard claim 4, Yi teaches or discloses the method of claim 1, further comprising:
configuring the PDCCH including the cross carrier schedule of the uplink transmission or the downlink transmission on the more than one cell (see paragraph [0244] base station may transmit DCI/control signaling via PDCCH. The DCI may take a format in a plurality of formats. A DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports), request for SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/ reception timing, HARQ feedback timing, etc.), etc. In an example, a DCI may indicate an uplink grant comprising transmission parameters for one or more transport blocks. In an example, a DCI may indicate downlink assignment indicating parameters for receiving one or more transport blocks).

In regard claims 5, 17, and 28, Yi teaches or discloses the method of claim 1, wherein the DCI includes separate FDRA fields for the cross carrier schedule (see paragraphs [0310], [0311], and [0327]).

In regard claims 6, 18, and 29, Yi teaches or discloses the method of claim 5, wherein the DCI includes at least one FDRA field for a serving cell and at least one FDRA field for another serving cell (see paragraphs [0310], [0311], and [0327]).

In regard claims 7 and 19, Yi teaches or discloses the method of claim 5, wherein the DCI includes two bits for the cross carrier schedule (see paragraphs [0312], [0333], [0351], and [0364]) 

In regard claims 9, 21, and 30, Yi teaches or discloses the method of claim 1, wherein the DCI includes joint FDRA fields that are shared between a serving cell and another serving cell (see paragraphs [0310], [0311], and [0327]).

In regard claim 13, Yi teaches or discloses an apparatus for wireless communication at a base station (see Fig. 3), comprising: 
a memory (see Fig. 3); 
a transceiver (see Fig. 3); and 
at least one processor coupled to the memory and configured to (see Fig. 3): 
transmit, to a user equipment (UE) via the transceiver, a physical downlink control channel (PDCCH) (see Fig. 3, paragraphs [0244], and [0305], a base station may transmit DCI/control signaling via PDCCH) including a cross carrier schedule, the PDCCH comprising downlink control information (DCI) configured to schedule an uplink transmission or a downlink transmission (see Fig. 3, paragraph [0224], a DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports), request for SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/ reception timing, HARQ feedback timing, etc.), etc.), the DCI including at least one frequency domain resource allocation (FDRA) field indicating resource blocks (RBs) for the uplink transmission or the downlink transmission (see paragraphs [0244], [0310], and [0311], the information in the DCI formats for downlink scheduling may comprise at least one of: identifier of a DCI format (e.g., a downlink scheduling assignment or an uplink grant); carrier indicator; RB allocation; time resource allocation; bandwidth part indicator; HARQ process number; rate matching indication, one or more MCS; one or more NDI; one or more RV; MIMO related information; Downlink assignment index (DAI); TPC for PUCCH; SRS request; and padding if necessary); and
communicate with the UE, via the transceiver, based on the cross carrier schedule configured by the DCI (see Fig. 3, paragraphs [0224], and [0305], a base station may transmit DCI/control signaling via PDCCH. A DCI may comprise downlink and/or uplink scheduling information).
Yi may not explicitly teach or disclose frequency domain resource allocation (FDRA) and the cross carrier schedule.
However, Li teaches or discloses frequency domain resource allocation (FDRA) and the cross carrier schedule (see paragraphs [0023], [0024], [0063], [0075], cross-carrier scheduling. The uplink scheduling DCI may include a frequency domain resource allocation indication, used to indicate a frequency domain resource that is allocated by the base station to the UE in an uplink BWP).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify monitoring downlink control information supporting multiple services of Yi by including frequency domain resource allocation (FDRA) and the cross carrier schedule suggested by Li. This modification would provide to determine scheduling information of a second BWP read on paragraph [0004].

In regard claim 14, Yi teaches or discloses a method of wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, a physical downlink control channel (PDCCH) including a cross carrier schedule (see paragraphs [0312], [0364], a wireless device may receive a DCI comprising a resource assignment for URLLC services in a PDCCH that may comprise one or more of DCIs), 
the PDCCH comprising downlink control information (DCI) configured to schedule an uplink transmission or a downlink transmission (see paragraphs [0224], [0241], Physical Downlink Control CHannel (PDCCH) 515 may carry DCI 517 from a base station to a UE. The DCI 517 on PDCCH 515 may indicate at least one of following: one or more downlink assignments and/or one or more uplink scheduling grants), 
the DCI including at least one frequency domain resource allocation (FDRA) field indicating resource blocks (RBs) for the uplink transmission or the downlink transmission (see paragraphs [0244], a DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports), request for SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/ reception timing, HARQ feedback timing, etc.), etc. In an example, a DCI may indicate an uplink grant comprising transmission parameters for one or more transport blocks. In an example, a DCI may indicate downlink assignment indicating parameters for receiving one or more transport blocks); and 
communicating with the base station based on the cross carrier schedule configured by the DCI (see paragraphs [0224], [0228], [0244], [0305], a UE may transmit SRS 508 to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies. A base station scheduler may employ an uplink channel state to assign one or more resource blocks of good quality for an uplink PUSCH transmission from a UE).
Yi may not explicitly teach or disclose frequency domain resource allocation (FDRA) and the cross carrier schedule.
However, Li teaches or discloses frequency domain resource allocation (FDRA) and the cross carrier schedule (see paragraphs [0023], [0024], [0063], [0075], cross-carrier scheduling. The uplink scheduling DCI may include a frequency domain resource allocation indication, used to indicate a frequency domain resource that is allocated by the base station to the UE in an uplink BWP).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify monitoring downlink control information supporting multiple services of Yi by including frequency domain resource allocation (FDRA) and the cross carrier schedule suggested by Li. This modification would provide to determine scheduling information of a second BWP read on paragraph [0004].

In regard claim 25, Yi teaches or discloses an apparatus for wireless communication at a user equipment (UE) (see Fig. 3), comprising:
a memory (see Fig. 3); 
a transceiver (see Fig. 3); and 
at least one processor coupled to the memory and configured to (see Fig. 3):
receive, from a base station via the transceiver, a physical downlink control channel (PDCCH) including a cross carrier schedule (see paragraphs [0312], [0364], a wireless device may receive a DCI comprising a resource assignment for URLLC services in a PDCCH that may comprise one or more of DCIs), the PDCCH comprising downlink control information (DCD) configured to schedule an uplink transmission or a downlink transmission (see paragraphs [0224], [0241], Physical Downlink Control CHannel (PDCCH) 515 may carry DCI 517 from a base station to a UE. The DCI 517 on PDCCH 515 may indicate at least one of following: one or more downlink assignments and/or one or more uplink scheduling grants), the DCI including at least one frequency domain resource allocation (FDRA) field indicating resource blocks (RBs) for the uplink transmission or the downlink transmission (see paragraphs [0244], a DCI may comprise downlink and/or uplink scheduling information (e.g., resource allocation information, HARQ related parameters, MCS), request for CSI (e.g., aperiodic CQI reports), request for SRS, uplink power control commands for one or more cells, one or more timing information (e.g., TB transmission/ reception timing, HARQ feedback timing, etc.), etc. In an example, a DCI may indicate an uplink grant comprising transmission parameters for one or more transport blocks. In an example, a DCI may indicate downlink assignment indicating parameters for receiving one or more transport blocks); and 
communicate with the base station, via the transceiver, based on the cross carrier schedule configured by the DCI (see paragraphs [0224], [0228], [0244], [0305], a UE may transmit SRS 508 to a base station for channel state estimation to support uplink channel dependent scheduling and/or link adaptation. For example, SRS 508 transmitted by a UE may allow for a base station to estimate an uplink channel state at one or more different frequencies. A base station scheduler may employ an uplink channel state to assign one or more resource blocks of good quality for an uplink PUSCH transmission from a UE).
Yi may not explicitly teach or disclose frequency domain resource allocation (FDRA) and the cross carrier schedule.
However, Li teaches or discloses frequency domain resource allocation (FDRA) and the cross carrier schedule (see paragraphs [0023], [0024], [0063], [0075], cross-carrier scheduling. The uplink scheduling DCI may include a frequency domain resource allocation indication, used to indicate a frequency domain resource that is allocated by the base station to the UE in an uplink BWP).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify monitoring downlink control information supporting multiple services of Yi by including frequency domain resource allocation (FDRA) and the cross carrier schedule suggested by Li. This modification would provide to determine scheduling information of a second BWP read on paragraph [0004].

In regard claims 10 and 22, Yi may not explicitly teach or disclose the method of claim 9, wherein the joint FDRA fields comprise a virtual resource block to physical resource block (VRB-to-PRB) mapping field.
However, Li teaches or discloses wherein the joint FDRA fields comprise a virtual resource block to physical resource block (VRB-to-PRB) mapping field (see paragraphs [002], [0063], [0075]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify monitoring downlink control information supporting multiple services of Yi by including the joint FDRA fields comprise a virtual resource block to physical resource block (VRB-to-PRB) mapping field suggested by Li. This modification would provide to determine scheduling information of a second BWP read on paragraph [0004].

Allowable Subject Matter
Claims 8, 11, 12, 20, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited portions of the reference(s) for the convenience of the applicants, other portions in each the reference may also teach the limitations in each claim. Therefore, the reference(s) should be considered in its entirety, i.e., as a whole, that would lead to teach the element(s) of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 08/27/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476